Citation Nr: 1516771	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for sleep apnea.

2. Entitlement to service connection for a bilateral shoulder disability.

3. Entitlement to service connection for an undiagnosed disability causing chronic widespread pain, possibly neurological in nature (claimed as chronic pain syndrome).

4. Entitlement to service connection for chronic headaches, to include migraines, to include as secondary to service-connected hypertension.

5. Entitlement to service connection for a bilateral wrist disability.

6. Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected knee disability.  

7.  Entitlement to a right foot disability, to include arthritis, to include as secondary to a service-connected knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1987 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran had also initiated an appeal of the denial of service connection for posttraumatic stress disorder (PTSD).  An interim August 2013 rating decision granted service connection for PTSD, and that issue is not before the Board.  In November 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional evidence, including medical journal articles, was received in November 2014 with a waiver of RO review.  At the November 2014 Board hearing, the Veteran waived RO review of any additional medical evidence, including VA treatment records, received after the most recent supplemental statement of the case was issued in April 2014.  See 38 C.F.R. § 20.1304.

The issues of service connection for sleep apnea, a bilateral shoulder disability, an undiagnosed chronic pain disability, a chronic headache disability, a bilateral wrist disability, a right ankle disability, and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 2005 rating decision denied the Veteran's claim of service connection for sleep apnea.  New and material evidence was not received within one year of the March 2005 determination.    

2. Since the March 2005 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.


CONCLUSIONS OF LAW

1. The March 2005 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed October 1997 rating decision denied, in pertinent part, the Veteran service connection for an elongated uvula based on a finding that it was a developmental defect that could not be related to any specific activity while in service.  In October 2004, the Veteran claimed service connection for sleep apnea.  A January 2005 rating decision denied service connection for sleep apnea based on a finding that it did not occur in or was caused by service.  In February 2005, the Veteran submitted additional medical evidence and his original claim of his original claim of service connection for a swollen uvula, in which he described how it made it difficult to breathe when he was lying down.  A March 2005 rating decision reopened the claim of service connection for sleep apnea and denied it based on a finding that the Veteran's elongated uvula, which was diagnosed in service, was considered to be a congenital abnormality, and there was no evidence that sleep apnea was diagnosed in service.  He did not appeal that decision, and new and material evidence was not received within one year of the rating decision.  Therefore, the March 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In November 2014, the Veteran submitted two medical articles, The Uvula: Function and Problems from the Snoring Center, and Obstructive Sleep Apnea, from the American Family Physician.  The articles indicate a swollen or elongated uvula can cause sleep apnea.  The Uvula article notes dehydration, infection, and the common cold can cause the uvula to swell and, in turn, cause sleep apnea.  As the articles were submitted after the RO's March 2005 rating decision and show non-congenital factors can cause the uvula to swell and lead to sleep apnea, they are new and material.  Accordingly, the claim has been reopened.  

As the claim is reopened, there is no need to undertake any review of the VCAA compliance with regard to the issue of whether new and material evidence has been received.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

New and material evidence has been received to reopen the claim of service connection for sleep apnea.  


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the claims on appeal.  

With regard to entitlement to service connection for sleep apnea, the Veteran's service treatment records show he sought treatment for a sore throat on multiple occasions.  A January 1988 note indicates he sought treatment for a sore throat.  Irritation was noted.  A May 1994 note shows he complained of a sore throat and stated it had happened before.  The treatment note is difficult to read, but it could indicate there was uvula inflammation.  On September 1997 VA examination, an elongate uvula was diagnosed.  The Veteran reported his uvula occasionally swelled, causing sleep difficulty.  The examiner opined the elongated uvula could not be related to any specific activity in service.  As noted, an October 1997 rating decision denied the Veteran service connection for an elongated uvula based on a finding that it was a developmental defect that could not be related to any specific activity while in service.  Private treatment records show sleep apnea was diagnosed in March 2000.  In November 2014, the Veteran submitted two medical journal articles, The Uvula: Function and Problems from the Snoring Center, and Obstructive Sleep Apnea, from the American Family Physician.  The articles indicate a swollen or elongated uvula can cause sleep apnea.  The Uvula article notes dehydration, infection, and the common cold can cause the uvula to swell and, in turn, cause sleep apnea.  At the November 2014 Board hearing, the Veteran's representative argued that even if the Veteran's elongated uvula was congenital and existed prior to service, it was aggravated therein, and sleep apnea manifested in service.  A remand for an examination is warranted.  To the extent that the pathology may be due to a congenital defect or disease, the Board notes that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Thus, on examination, the examiner should consider whether the Veteran has an underlying congenital defect or disease and whether such condition was aggravated by active service and caused sleep apnea.

The Veteran's claims seeking service connection for a right ankle disability and right foot disability also require additional development.  He contends his service-connected right knee disability caused his knee to give out, fall, and sustain injuries to his right foot and ankle.  A June 2008 private treatment note indicates the Veteran complained of right ankle pain after falling in a ditch and twisting it.  A right ankle fracture was diagnosed.  However, an X-ray did not identify a definite fracture.  A June 2008 VA orthopedic surgery outpatient note indicates the Veteran reported his knees buckled and caused a right ankle injury.  X-rays of the right ankle and foot were normal.  A right ankle sprain was diagnosed.  At the November 2014 Board hearing, he testified his right leg gave out on him, causing him to fall in a ditch, sprain his ankle, and fracture his foot.  At the time of his reported fall, the Veteran's right knee disability was rated under Diagnostic Code 5262-5257.  Diagnostic Code 5257 is used to rate instability.  Based on the foregoing, the Board finds a clarifying medical opinion is necessary to determine whether any right foot and right ankle disabilities were caused by his service-connected right knee disability. 

The Veteran contends he is entitled to service connection for chronic headaches, a bilateral shoulder disability, an undiagnosed disability (possibly neurological in nature) causing chronic widespread pain, and a bilateral wrist disability based, in part, as a result of injuries he sustained in a helicopter accident that occurred in February 1997.  In various statements, the Veteran alleged he was participating in a training exercise at Fort Polk, Louisiana, on February 8, 1997, when a helicopter he was in malfunctioned and crashed to the ground with a hard landing.  In an August 2009 response, the Joint Service Records Research Center (JSRRC) indicated it had not found documentation corroborating the Veteran's report of a helicopter crash at Fort Polk, Louisiana, between December 1993 and May 1997.  In October 2009, the Veteran submitted personnel records showing there was a "Class D Accident" in February 1997.  In a December 2009 statement, the Veteran reported he was treated by a field medic for injuries after the incident.  A February 2010 Report of General Information shows an RO employee contacted the safety officer at Fort Polk.  He reviewed his database and did not find an accident involving a helicopter in February 1997.  In his March 2013 substantive appeal, the Veteran described the incident as a "very hard landing."  He said a field medic checked his and the other occupants' injuries.  In a March 2014 memorandum, a Class D accident was described as an accident resulting in property damage between $2,000 and $20,000.  Incidents involving no lost workdays or restricted activity injuries and less than $2,000 of property damage were noted to not require reporting.  A review of the Veteran's service treatment records do not show treatment for any injuries resulting from a helicopter accident or note that such an accident occurred.  Therefore, while the Board concedes the Veteran was involved in a helicopter incident that caused property damage to a helicopter, it does not concede that the Veteran sustained any injuries as a result.

The Veteran alternatively contends his service-connected hypertension caused his chronic headache disability.  Private treatment records show the Veteran complained of headaches in October 2000.  A February 2008 VA primary care note shows he was assessed with migraine headaches.  An August 2008 private treatment note shows he was diagnosed with frequent headaches that were probably tension headaches.  The Veteran underwent a VA hypertension examination in June 2011.  The examiner noted there was a history of headaches related to hypertension.  A March 2012 VA anesthesia pain clinic note indicates he had cervicogenic headaches.  The Veteran underwent a hypertension examination in January 2015.  The examiner indicated his reported occasional headaches and a history of migraines were symptoms of his hypertension.  Based on the foregoing, the Board finds a clarifying medical opinion is necessary to determine whether any headache disabilities were caused by his service-connected hypertension. 

With regard to service connection for a bilateral shoulder disability, an undiagnosed disability causing chronic widespread pain, and a bilateral wrist disability, a review of the record shows the Veteran's complete VA treatment records have not been associated with the Veteran's claims file.  In a December 2004 statement related to a prior claim, the Veteran noted he had received treatment at the New Orleans, Louisiana VA medical center (VAMC).  In a December 2008 response to the duty to assist letter from the RO, he reported he had received VA treatment at the New Orleans VAMC, the Houston, Texas, VAMC, and VA outpatient clinics in Slidell, Louisiana, and Baton Rouge, Louisiana.  At the November 2014 Board hearing, he reported he sought VA treatment for his shoulders in or around 2002 and for his wrists and joint pain in 2004.  He noted a VA treatment provider opined he had wrist arthritis and that he could have a neurological disorder causing pain at that time, but no diagnoses were made.  At the hearing, he suggested his chronic pain could be caused by sciatica and/or fibromyalgia, but his available treatment records do not show he was diagnosed with such disabilities.  He noted he was scheduled to undergo a VA neurological evaluation in December 2014 because of his chronic pain complaints, including in his shoulders.  Treatment records dating from between December 2007 and March 2013 from the New Orleans, Louisiana, VAMC and from between April 2007 and May 2007 from the Houston, Texas, VAMC are associated with the claims file.  As records from before May 2007 and after March 2013 not already associated with the claims folder could contain pertinent information, and VA records are constructively of record, they must be secured.  

The Veteran contends his bilateral shoulder disability manifested in service and has persisted.  He was afforded a shoulder VA examination in December 2013.  Bilateral bursitis, status post rotator cuff repair, was diagnosed.  The Board notes the examiner indicated an X-ray showed left shoulder arthritis, but it does not appear an X-ray of the right shoulder was taken.  The Veteran reported he injured both shoulders in a helicopter accident in 1997.  The examiner noted he reviewed the Veteran's claims file and service treatment records and opined his bilateral shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner reasoned there were no shoulder complaints in the initial examination after the 1997 accident.  The Board notes a September 2007 treatment note from the Tulane University Hospital indicates an X-ray showed mild bilateral degenerative changes of the Veteran's shoulders.  Entitlement to service connection on the basis of continuity of symptomatology after discharge is only available for specific chronic diseases, including arthritis.  As such, any outstanding VA or private medical records relating to the Veteran's shoulders from between the Veteran's discharge in June 1997 and September 2007 are of particular importance.  A May 2007 VA orthopedic surgery consultation note shows the Veteran complained of bilateral shoulder pain that had lasted for 10 years or more and had increased in severity in the past 2 years.  It was noted he had brought an MRI report with him.  It's not clear if the MRI was taken by the VA or private treatment provider, but it should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request him to identify all medical providers from whom he has sought treatment for the disabilities on appeal and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified (specifically for any shoulder treatment prior to May 2007).  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2.  Obtain all of the Veteran's VA treatment records from prior to December 2007 and from March 2013 to the present that have not been associated with the record, including records from the New Orleans, Louisiana VAMC, Slidell, Louisiana VA outpatient clinic, Baton Rouge, Louisiana VA outpatient clinic, and Houston, Texas VAMC.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Then, arrange for an examination of the Veteran to ascertain the nature and likely etiology of his sleep apnea.  The examiner should review the Veteran's claims file and, based on the record and examination of the Veteran, provide responses to the following: 

(a) Is the Veteran's elongated or swollen uvula a congenital or an acquired disorder?
(b) If the Veteran does have an elongated or swollen uvula that is congenital, the examiner must provide an opinion as to whether the elongated or swollen uvula is (i) a condition that is capable of improvement or deterioration or (ii) a condition that is not capable of improvement or deterioration.  If the physician concludes that the congenital elongated or swollen uvula is a condition that is capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital disease.  If the physician concludes that the congenital elongated or swollen uvula is a condition that is not capable of improvement or deterioration, then by operation of current law the condition is deemed a congenital defect.
(c) If the Veteran has an elongated or swollen uvula that is a congenital defect, did the Veteran have a superimposed disease or injury in service, to include sleep apnea?
(d) If the Veteran has an elongated or swollen uvula that is a congenital disease, the examiner should offer an opinion as to whether the disease (a) clearly and unmistakably existed prior to entry into any period of service, and, if so (2) whether the disease was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.
(e) Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea is related to the Veteran's active duty service?
(f) Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was caused or aggravated by the elongated or swollen uvula?

The examiner should consider, and discuss as necessary, any notations of an enlarged uvula in service (to specifically include the noted May 1994 throat complaint), the September 1997 diagnosis of an elongated uvula, and the two medical journal articles, The Uvula: Function and Problems from the Snoring Center, and Obstructive Sleep Apnea, from the American Family Physician, submitted by the Veteran.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4. Then, arrange for an orthopedic evaluation of the Veteran to ascertain the nature and likely etiology of any right foot and right ankle disabilities.  The examiner should review the Veteran's claims file and, based on the record and examination of the Veteran, provide responses to the following: 

(a) Identify (by medical diagnosis) all right foot disability(ies) found during the course of this appeal.

(b) Is it at least as likely as not (50 percent or better probability) that each diagnosed right foot disability(ies) was proximately due to the Veteran's service-connected right knee Osgood-Schlatter's disease, status post-surgical excision of tibial ossicle (right knee disability)?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that that each diagnosed right foot disability(ies) was aggravated by the Veteran's service-connected right knee disability? Aggravation is an increase in severity beyond the natural progress of the disorder.  If the opinion is that any right foot disability was not caused by, but was aggravated by the service-connected right knee disability, the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.

(d) Identify (by medical diagnosis) all right ankle disability(ies) found during the course of this appeal (to include the June 2008 diagnosis of a right ankle sprain).

(e) Is it at least as likely as not (50 percent or better probability) that each diagnosed right ankle disability(ies) was proximately due to the Veteran's service-connected right knee disability?

(f) Is it at least as likely as not (a 50% or higher degree of probability) that that each diagnosed right ankle disability(ies) was aggravated by the Veteran's service-connected right knee disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.  If the opinion is that any right ankle disability was not caused by, but was aggravated by the service-connected right knee disability, the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.

The examiner should consider, and discuss as necessary, his right knee disability being rated under a Diagnostic Code (5257), which is used to rate instability, in June 2008 and whether the medical evidence, including VA examination reports, show his service-connected Osgood-Schlatter's disease, status post-surgical excision of tibial ossicle, affected his weight-bearing ability and/or knee stability.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5. Then, arrange for an examination of the Veteran to ascertain the nature and likely etiology of his variously diagnosed headache disability.  The examiner should review the Veteran's claims file and, based on the record and examination of the Veteran, provide responses to the following: 

(a) Identify (by medical diagnosis) all headache disability(ies) found during the course of this appeal (to include the August 2008 diagnosis of tension headaches, the October 2009 diagnosis of migraine headaches, the June 2011 and January 2015 diagnoses of headaches related to his service-connected hypertension, and March 2012 diagnosis of cervicogenic headaches).

(b) Is it at least as likely as not (50 percent or better probability) that each diagnosed headache disability(ies)  was incurred in service (to include the Veteran's report of injuring his head in a helicopter incident in February 1997)?  The Board notes the Veteran's personnel records show he was involved in a helicopter incident in February 1997 that resulted in property damage, but his service treatment records do not show he sought treatment for any injuries sustained in a helicopter accident.  Therefore, the Board has conceded an incident occurred, but has not conceded he sustained any injuries as a result.

(c) Is it at least as likely as not (50 percent or better probability) that each diagnosed headache disability(ies) was proximately due to the Veteran's service-connected hypertension?

(d) Is it at least as likely as not (a 50% or higher degree of probability) that that each diagnosed headache disability(ies) was aggravated by the Veteran's service-connected hypertension?  Aggravation is an increase in severity beyond the natural progress of the disorder.  If the opinion is that any headache disability was not caused by, but was aggravated by the service-connected hypertension, the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

6. If the Veteran's medical treatment records obtained in response to directives (1) and (2) show the Veteran has been diagnosed with a bilateral wrist disability and/or a disability, including a neurological disorder, causing chronic widespread pain, the AOJ should determine if VA examinations are necessary.

7. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


